Mb. Chief Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the order appealed from are accepted.
No appeal lies from the decision appealed from either un cler the act of the Legislative Assembly of this Island of March 12, 1903, establishing the Supreme Court as a court of appeals, according to which an appeal lies in all cases in which the former Law of Civil Procedure spoke of appeals in cas-sation, but in which cases the order appealed from is not included, nor under the Code of Civil Procedure in force, because it is not included in any of the cases in which an appeal lies. to this Supreme Court from the decisions of district courts, according to section 295 of said Code.
In view of the legal provisions cited, we adjudge that we should dismiss, and we do dismiss, the appeal taken from the order of March 18, 1904, made by the former District Court of Areeibo, with the costs against the appellant.

Dismissed.

Justices Hernández, Figueras, MacLeary, and Wolf concurred.